Citation Nr: 1416341	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from April 1965 to April 1968.  He served in the Army National Guard from November 1987 to January 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from November 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a Board hearing at the RO in June 2012.  A transcript of the hearing is of record.  At that time, he submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013). 

In October 2013, the Board remanded the issue of entitlement to service connection for bilateral hearing loss to obtain additional medical records and schedule the Veteran for a VA examination to determine the etiology of any bilateral hearing loss.  Additional VA medical records were obtained and the Veteran attended a VA examination in December 2013, the report of which is in substantial compliance with the remand with respect to the issue of right ear hearing loss.  Dyment v. West, 13 Vet. App. 141 (1999).  However, the Board finds that further development is needed on the issue of entitlement to service connection for left ear hearing loss.  

The issue of entitlement to service connection for left ear hearing loss is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  


FINDING OF FACT

The Veteran does not currently have hearing loss in the right ear to an extent recognized as a disability for VA purposes.




CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was notified in an October 2008 letter of the criteria for establishing service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  That letter addressed all notice elements and predated the initial adjudication by the RO in November 2008.  

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in October 2008 to determine the nature and etiology of his disability.  38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2013).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Board found that examination report to be incomplete with respect to the left ear, and the Veteran submitted additional evidence regarding in-service noise exposure, the Board requested another VA examination, which was conducted in December 2013.  The Board finds that examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  There is no indication that the findings are inadequate.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Where a veteran served for 90 days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of the disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran claims that he has bilateral hearing loss due to three years of service in the Army and over 18 years in the Army National Guard.  He asserts that he was exposed to loud noise in the Army while serving as a heavy equipment operator without the use of hearing protection.

The Veteran's separation form shows that his primary specialty was a construction machine operator.  Thus, exposure to loud noise in service is conceded.

The Veteran's service medical records do not show hearing loss in the right ear to an extent recognized as a disability for VA purposes.  

At an October 2008 VA examination, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10

The speech recognition score was 100 percent in the right ear.  The examiner stated that the Veteran had hearing within normal limits for VA purposes for the right ear.

The examination findings showed that the Veteran did not have a hearing loss disability in the right ear.  38 C.F.R. § 3.385 (2013).  However, as the Veteran was competent to report a noticeable loss of hearing that began while in service and he submitted additional evidence regarding in-service noise exposure, the Board requested another VA examination to determine whether he had a current hearing loss disability and whether that disability was related to service. 

At a December 2013 VA examination, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20

The speech recognition score was 100 percent in the right ear.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 6000 Hertz or higher.

The examination findings show that the Veteran does not have a hearing loss disability in the right ear as defined by VA.  There is otherwise no competent evidence of right ear hearing loss that constitutes a disability for VA purposes in the right ear.  Thus, despite evidence of in-service acoustic trauma, the record does not show a current hearing loss disability for VA purposes in the right ear.  38 C.F.R. § 3.385 (2013).  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no hearing loss disability in the right ear for VA purposes that can be related to service, the claim for service connection for right ear hearing loss must be denied.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as diminished hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to self diagnose hearing loss to an extent recognized as a disability for VA purposes as that requires audiometric testing.  

The Board finds that service connection for right ear hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for right ear hearing loss is denied. 


REMAND

Regrettably, further development is needed on the claim for service connection for left ear hearing loss.

In the October 2013 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the etiology of any hearing loss in the left ear.  The Veteran was provided a VA examination in December 2013.  However, the report of that examination is incomplete.

Although the VA examiner opined that the Veteran's hearing loss in the left ear was not caused by or a result of an event in service, the examiner only considered the Veteran's initial period of active service from April 1965 to April 1968, and not the Veteran's Army National Guard service from November 1987 to January 2005.  The Veteran has attributed his hearing loss to both Army and Army National Guard service.  His personnel records verify numerous periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during National Guard service and show that he served as a motor transport operator, petroleum supply specialist, and construction equipment supervisor.  His medical records from National Guard service show audiometric evidence of hearing loss in the left ear as early as November 1988.  However, the examiner did not provide an opinion on whether the Veteran's hearing loss in the left ear was incurred in or aggravated by any verified period of ACDUTRA or incurred during any period of  INACDUTRA.  Thus, the opinion is incomplete.  Therefore, the examiner should be asked for an addendum, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to obtaining the addendum, any outstanding medical records should be obtained.  The Veteran's claims file contains VA treatment notes through June 2013.  Thus, any treatment notes since that time should be associated with the electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA medical records since June 2013.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the December 2013 VA examination for an addendum.  The examiner should be advised to review the Veteran's service personnel records, which verify periods of ACDUTRA and INACDUTRA during National Guard service and show that the Veteran served as a motor transport operator, petroleum supply specialist, and construction equipment supervisor.  The examiner should consider the Veteran's statements regarding hearing loss.  The examiner should also consider the Veteran's assertions regarding in-service acoustic trauma and any other evidence regarding a continuity of hearing loss symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions.  Specifically, the examiner should address the following:

a) State whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss in the left ear was caused by any verified period of ACDUTRA or INACDUTRA, related to the Veteran's National Guard service, to include his duties as a motor transport operator, petroleum supply specialist, and construction equipment supervisor.

b) State whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss in the left ear was aggravated (increased in severity beyond the natural progress of the disorder) by any verified period of ACDUTRA, related to the Veteran's National Guard service, to include his duties as a motor transport operator, petroleum supply specialist, and construction equipment supervisor.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


